 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. EVANS,                                  Case No. 1:19-cv-00226-DAD-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING PAYMENT OF
                                                         INMATE FILING FEE BY CALIFORNIA
13            v.                                         DEPARTMENT OF CORRECTIONS
14    SHERMAN, et al.,
15                       Defendants.
16

17          Plaintiff Richard A. Evans (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil action pursuant to 42 U.S.C. § 1983.

19          On February 21, 2019, the undersigned issued findings and recommendations that

20   Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28 U.S.C. § 1915(g)

21   and that Plaintiff be required to pay the filing fee in full to proceed with this action. (ECF No. 7.)

22   Plaintiff filed objections on March 21, 2019. (ECF No. 11.) Following a de novo review of the

23   case, the assigned District Judge declined to adopt the findings and recommendations and granted

24   Plaintiff’s application to proceed in forma pauperis. (ECF No. 13.)

25          Pursuant to the District Judge’s October 21, 2019 order, Plaintiff has made the showing

26   required by § 1915(a) and accordingly, the request to proceed in forma pauperis has been granted.

27   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

28   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent
                                                        1
 1   (20%) of the preceding month’s income credited to Plaintiff’s trust account. The California

 2   Department of Corrections is required to send to the Clerk of the Court payments from Plaintiff’s

 3   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee is

 4   paid in full. 28 U.S.C. § 1915(b)(2).

 5          Accordingly, IT IS HEREBY ORDERED that:

 6      1. The Director of the California Department of Corrections or his/her designee shall

 7          collect payments from Plaintiff’s prison trust account in an amount equal to twenty

 8          per cent (20%) of the preceding month’s income credited to the prisoner’s trust

 9          account and shall forward those payments to the Clerk of the Court each time the

10          amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

11          until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

12          The payments shall be clearly identified by the name and number assigned to this

13          action;

14      2. The Clerk of the Court is directed to serve a copy of this order and a copy of Plaintiff’s in

15          forma pauperis application on the Director of the California Department of Corrections,

16          via the court’s electronic case filing system (CM/ECF); and

17      3. The Clerk of the Court is directed to serve a copy of this order on the Financial

18          Department, U.S. District Court, Eastern District of California.

19
     IT IS SO ORDERED.
20
21      Dated:     October 23, 2019                           /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
